uil date jul o p e0-t department of the treasury internal_revenue_service washington d c contact person i id number telephone number employer_identification_number legend t a n i a dear sir or madam this is in response to your ruling_request dated date which was submitted on your behalf by your authorized representatives you are seeking rulings on the federal_income_tax consequences of certain proposed changes in your operations as more fully described below t is a voiuntary employees’ beneficiary association that has been recognized as exempt from federal_income_tax under sec_501 of the internal_revenue_code t was originally part of z a_trust created for the purpose of implementing a group health insurance program for the benefit of the employees agents and retirees of several employers and their affiliates effective date z was separated into four separate group health trusts one of which was t t received a portion of the monies from z and agreed to apply such monies to the provision of health benefits for the employees agents and retirees of x and y x was owned by organizations including y which in turn was managed by x throughout its existence contributions were made to t by its sponsor x by y and also by participants and beneficiaries of t in order to provide medical benefits to employees agents and retirees of x and y effective date employees and agents of y became employees of v as a result of v's -2- acquisition of y effective date employees and agents of x became employees of w a wholly owned subsidiary of v as a result of w's acquisition of x as a result eligibility for group health benefits under t was terminated effective date although claims continued to be paid during a run-out period for expenses_incurred prior to date t's net assets as of date totaled dollar_figure and as of date totaled dollar_figure in the past eligible participants were substantial in number but given the transfer of employees and agents to v only to individuals all retirees would have been eligibie to receive benefits from t if t were not terminated the remaining employees for whom the contributions were initially made other than the retirees are about in number these individuals while employed by a successor employer v have been absorbed into a variety of job capacities and now share the same geographic work-site as employees of v u and affiliated companies there are no current employees who would be eligible for benefits from t following a conference with representatives of the exempt_organizations division in december t’s representatives now propose that rather than terminating the trust or transferring assets to any new tax-exempt_trust sponsored by v the existing trust t shall remain in existence and operation and will provide welfare benefits to employees of v u and their affiliated companies t will continue with v the parent_corporation of w who is the successor employer of x being substituted as the company under the terms of the trust the only change to the trust document would be to substitute v for x as the company t now seeks rulings on the effect that the proposed changes will have on t’s exempt status under sec_501 of the code and whether it will constitute a disqualified_benefit and subject u or v to the excise_tax imposed by sec_4976 initially it is contemplated that the new welfare_benefit program to be adopted by t will be the self- insured dental program currently in operation and adopted by v u and affiliated companies the trustee is allowed by the terms of its trust agreement to adopt other benefit programs for employees sec_501 of the code provides for the exemption of voluntary employee beneficiary associations providing for the payment of life sick accident or other_benefits to the members of such association or their dependents or designated beneficiaries if no part of the net_earnings of such association inures other than through such payments to the benefit of any private_shareholder_or_individual sec_1_501_c_9_-4 of the income_tax regulations provides that no part of the net_earnings of an employees’ association may inure to the benefit of any private_shareholder_or_individual other than through the payment of benefits permitted by sec_1_501_c_9_-3 life sick accident or other_benefits sec_1_501_c_9_-4 of the regulations provides in pertinent part that a distribution to members upon dissolution of an association will not constitute prohibited inurement if the amount distributed to members is determined pursuant to the terms of a collective bargaining agreement or on the basis of objective and reasonable standards which do not result in either unequal payments to similarly situated members or in disproportionate payments to officers shareholders or highly compensated employees of an employer contributing to or otherwise funding the employees’ association sec_4976 of the code imposes a tax on the employer for any disqualified_benefit provided under a welfare_benefit_fund maintained by the employer sec_4976 of the code provides that the term disqualified_benefit means any portion of a welfare_benefit_fund reverting to the benefit of the employer the substitution of v for x as company in the trust instrument will not adversely affect t’s tax- exempt status under sec_501 of the code nor result in prohibited inurement t’s assets will remain dedicated to providing permissible benefits to employees of v u and their affiliated companies including former employees of x now absorbed into v the transferred assets will be used to provide permissible life sick accident or other_benefits pursuant to criteria that do not provide disproportionate benefits to officers shareholders or highly compensated employees accordingly the inurement proscription of sec_1_501_c_9_-4 of the regulations will not be violated since none of t’s assets will revert to x or be transferred to v or u following the substitution of v for x as company in the trust document no disqualified_benefit will be provided in the absence of a reversion constituting a disqualified_benefit the excise_tax under sec_4976 wil not be triggered based on the information submitted and the representations made therein we rule as follows the proposed substitution of v for x_as the company in the trust document and providing of welfare benefits to employees of v u and their affiliates through t will not constitute prohibited inurement or adversely affect t's tax-exempt status under sec_501 of the code the proposed substitution of v for x as the company in the trust document and providing of welfare benefits to employees of v u and their affiliates through t will not constitute a disqualified_benefit under sec_4976 of the code and will not result in any excise_tax liability for u or for v the successor employer to x this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent because it may help resolve any questions regarding your exempt status you should keep a copy of this ruling letter in your permanent files if you have any questions please call the person whose name and telephone number appear in the heading of this letter sincerely signed noa w houpsr wie robert c harper jr chief exempt_organizations technical group cell
